       Case 2:20-cv-13991 Document 2 Filed 10/06/20 Page 1 of 2 PageID: 14




PASHMAN STEIN WALDER HAYDEN
A Professional Corporation
Court Plaza South
21 Main Street, Suite 200
Hackensack, NJ 07601
(201) 488-8200
Attorneys for Defendants
Gannett Co., Inc., Gannett Satellite
Information Network, LLC, LocalIQ, LLC
and Jeramiah Martin

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

ANTOINETTE FAMULARE,                          Civil Action No.

             Plaintiff,
                                               CORPORATE DISCLOSURE STATEMENT
v.

GANNETT CO., INC., GANNETT
SATELLITE INFORMATION
NETWORK, LLC and GANNETT
SATELLITTE INFORMATION
NETWORK, INC. d/b/a USA TODAY and
USA NETWORK; LOCALIQ, LLC;
JERAMIAH MARTIN, individually

            Defendants.


       Pursuant to Federal Rule of Civil Procedure 7.1, Pashman Stein Walder Hayden, P.C.,

counsel for Defendants Gannett Co., Inc., Gannett Satellite Information Network, LLC, LocalIQ,

LLC, and Jeramiah Martin certifies that the parties listed below are non-governmental corporate

parties and that:

       1.       Gannett Co., Inc. (GCI) is a publicly-traded company (NYSE: GCI). It has no

parent company. Blackrock, Inc. (NYSE: BLK) and The Vanguard Group, Inc each own more

than 10% of GCI’s stock.

       2.       Gannett Media Corp. (GMC) is a wholly-owned subsidiary of GCI.
      Case 2:20-cv-13991 Document 2 Filed 10/06/20 Page 2 of 2 PageID: 15




       3.     Gannett Satellite Information Network, LLC (GSIN) is a wholly-owned
              subsidiary of GMC.

       4.     Local IQ, LLC, is a wholly-owned subsidiary of GMC.

       5.     USA Today is an unincorporated division of GSIN.

       6.     Gannett Satellite Information Network, Inc. is improperly pleaded.

       7.     USA Today is improperly pleaded.

                                           PASHMAN STEIN WALDER HAYDEN
                                           A Professional Corporation
                                           Attorneys for Defendants
                                           Gannett Co., Inc., Gannett Satellite
                                           Information Network, LLC, LocalIQ, LLC
                                           and Jeramiah Martin


                                    By:    /s/ James W. Boyan III
                                           JAMES W. BOYAN III

Dated: October 6, 2020




                                              2
